Cbosby, J.
A decree was entered in the Probate Court for a partial distribution of the estate of George H. Shapley among the widow (the appellant), who has waived the provisions of the will, and legatees of the deceased.

S. C. Shapley, pro se.

F. H. Williams & F. M. Copeland, for the petitioner.
It appears by this decree that all persons interested appeared by counsel and were heard. The appellant appealed from the decree to the Supreme Judicial Court; the appeal was heard before a single justice; and a final decree was entered affirming the decree of the Probate Court.
This appeal from the final decree presents no question of law. The objections filed relate to matters of fact and cannot be considered, as the evidence is not reported. Regal v. Lyon, 212 Mass. 230. Cressey v. Cressey, 213 Mass. 191.
The appeal must be dismissed.

So ordered.

The case was submitted on briefs.